Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
24-MAY-2019
08:14 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

opening brief had expired, the matter would be called to the
court's attention on May 20, 2019, for appropriate action, which
could include dismissal of the appeal, under Hawai'i Rules of
Appellate Procedure Rules 12.l(e) and 30, and Martin may request
relief from default by motion; and
             (5) Martin took no further action in this appeal.
             Therefore, IT IS HEREBY ORDERE D that the appeal is
dismissed.
             Dated: Honolulu, Hawai'i, May 24, 2019.



                                        Presiding Judge



                                        Associate Judge



                                        Associate Judge




                                    2